Filed 10/6/16 In re S.P. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re S.P., a Person Coming Under the
Juvenile Court Law.
                                                                D070065
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                (Super. Ct. No. NJ15126)
         Plaintiff and Respondent,

         v.

RACHEL P.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael

Imhoff, Commissioner. Affirmed.


         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Thomas E. Montgomery, County Counsel, John E. Phillips, Chief Deputy County

Counsel, and Dana C. Schoffner, Deputy County Counsel, for Plaintiff and Respondent.
         Rachel P. (Mother) appeals the juvenile court's jurisdictional and dispositional

orders adjudicating her six-year-old son, S.P., a dependent child under Welfare &

Institutions Code section 300, subdivisions (b) and (g)1 and removing him from her

parental custody pursuant to section 361, subdivision (c)(1). We conclude substantial

evidence supports the jurisdictional and dispositional orders and affirm the judgment.2

                    FACTUAL AND PROCEDURAL BACKGROUND

         In 2015, Mother traveled with S.P. from San Diego County to Chico, California to

gather S.P.'s immunization records for school. Mother's boyfriend, Cory W., lived in

Chico.

         On October 8, 2015, Mother, S.P., and Cory were walking down the street in

Chico. Mother separated from the group to go to the drugstore, believing S.P. would

follow Cory. Later, a concerned driver saw S.P. crying and walking alone at dusk down a

busy street. S.P. led the driver to an apartment unit, and police arrived. Mother was not

at the residence and did not respond to the police officer's calls. She arrived at the

apartment an hour later, and a social worker came to the scene.

         Mother seemed concerned and cooperated with the police and social worker. The

social worker explained S.P. would be temporarily detained in a foster home. Mother




1      Further references are to the Welfare and Institutions Code, unless otherwise
specified.

2      The dispositional order is an appealable judgment pursuant to section 395. (In re
S.B. (2009) 46 Cal.4th 529, 531-532.)

                                               2
agreed to meet with an assigned social worker the next morning. That night, at the foster

home, S.P. called himself stupid, said Mother did not love him, and tried to run away.

       The next morning, Mother told the social worker the whole incident was a

miscommunication, as she thought Cory was watching S.P. The social worker asked

Mother if she would participate in drug testing to evaluate whether substance abuse was a

concern. Mother admitted she would test positive for marijuana and questioned the

relevance of drug testing to the circumstances of S.P.'s detention. The social worker

responded Mother had tested positive for methamphetamine, amphetamine, opiates, and

THC in August 2015 while hospitalized. Mother agreed to take a drug test that

afternoon, but she refused to test once she arrived at the facility. The Butte County Child

Services Program (CSP) gave her two more opportunities to test, on October 12 and 13,

2015, but Mother failed to appear.

       On October 13, 2015, CSP filed a juvenile dependency petition under section 300,

subdivisions (b) and (g). CSP's detention report discussed prior referrals for S.P. dating

back to 2012 based on allegations Mother used drugs, exposed S.P. to domestic violence,

and inadequately supervised him. The detention report also discussed referrals for S.P.'s

older sister dating back to 2003 based on similar allegations. Only some of the prior

referrals were investigated and/or found substantiated.

       On October 14, 2015, the Butte County juvenile court held detention and

jurisdiction hearings. As to detention, the court found Jason P. (Father) was S.P.'s

presumed father, made a prima facie finding on the petition, and ordered S.P. placed in

out-of-home care.


                                             3
       Turning to jurisdiction, Mother submitted on CSP's detention report. The court

accepted Mother's interlineated amendments to the petition and found jurisdiction under

section 300, subdivisions (b) and (g). The court made a true finding as to the allegations

in the amended dependency petition that: (1) S.P. was crying and walking alone at dusk

on a busy street on October 8th, and Mother did not appear for over an hour after law

enforcement responded (interlineated: Mother claimed she was gone for 18 minutes and

had left S.P. with Cory W.); (2) Mother was homeless and did not identify a place to stay

(interlineated: Mother claimed to live in San Diego County); (3) Mother had a substance

abuse history and did not voluntarily test on October 9, 2015 or October 12, 2015

(interlineated: Mother denied substance abuse); (4) Father had a substance abuse

problem, multiple drug-related convictions, and was currently on probation for

possessing drug paraphernalia; and (5) Father's whereabouts were unknown.

       Noting Mother lived in San Diego County, the juvenile court ordered the case

transferred for disposition. However, for the next several months, the case transferred

back and forth between San Diego County and Butte County due to court delays and the

inability to confirm Mother's residence in San Diego County. During that time, S.P. was

hospitalized after he threatened his foster caregiver with a plastic knife. Mother became

upset and demanded S.P. be returned to her immediately, claiming CSP had "made the

child crazy by taking him away from her," but S.P. was transferred to a group home. S.P.

finally arrived in San Diego County in December 2015 and was detained in foster care.

San Diego County Superior Court held a transfer hearing on January 22, 2016 and

accepted jurisdiction, detained S.P. in foster care, and set a disposition hearing.


                                              4
       According to the disposition report filed by the San Diego County Health and

Human Services Agency (Agency), Mother visited S.P. three times in January 2016.

During the latter two visits, S.P. appeared anxious and disengaged, avoiding eye contact

and giving short answers to Mother's questions, but he warmed up as the visits

progressed. S.P. wet the bed after two visits with Mother, which raised concerns for the

Agency. After Mother missed a visit in late February 2016, S.P. told a social worker, "I

am a very bad boy," and "I will never be a good boy, I'm always bad."

       S.P. was meeting normal developmental milestones. His teacher stated he tried

very hard in class, exhibited good retention, and learned new things quickly. S.P.'s foster

parent expressed concern S.P. frequently asked to stay alone at home or in the car, stating

Mother would let him do that.

       Agency social worker Adrianna Valdez met with Mother twice in January and

February and attempted to speak with her over the phone. Mother was agitated during

these interactions and repeatedly questioned the relevance of drug testing to the

circumstances of S.P.'s detention. She denied needing services or resources and failed to

drug test on February 1 and 2, 2016. She was uncooperative and hostile to social workers

and walked out without completing her social study. By March, however, Mother was

making strides to speak to the Agency in a more cordial manner.

       At the contested disposition hearing on March 9, 2016, the juvenile court took

judicial notice of the amended petition, detention report, and minute orders from Butte

County. The court received into evidence the Agency's disposition and addendum

reports. Mother testified she was working, had arranged for child care for S.P., and was


                                             5
willing to participate in services and schedule a substance abuse assessment. Social

worker Valdez also testified at trial. Valdez recommended S.P. be placed in foster care

because Mother had not visited or called him in a month, and S.P. demonstrated self-

harming behaviors after she missed visits. Mother's drug history, failure to drug test, and

hostile attitude also influenced Valdez's recommendation for out-of-home placement.

       The court made its findings on the record. The court recognized Mother had "a lot

of strengths" and had done many things appropriately in raising S.P., who was intelligent,

sensitive, and "a really wonderful young man." However, the court expressed concern

that S.P. was exposed to domestic violence inflicted against Mother and exhibited a

profound lack of self-worth for a six-year-old child. Although the court believed Mother

was the "key to helping this child get healthy," it ordered S.P. removed from Mother's

custody. (§ 361, subds. (c)(1), (d).) The court adjudged S.P. a dependent child (§ 360,

subd. (d)), placed S.P. in foster care, and ordered reunification services for Mother.

       Mother appealed the jurisdictional and dispositional orders. S.P.'s appointed

counsel joins in the Agency's arguments.

                                      DISCUSSION

       On appeal, Mother challenges the sufficiency of the evidence supporting the

juvenile court's jurisdictional and dispositional orders. We conclude substantial evidence

supports both orders.




                                             6
                                             I.

                                     JURISDICTION

       The Butte County juvenile court found jurisdiction under section 300, subdivision

(b) based on Mother's failure to supervise S.P. on October 8, 2015 (the incident leading to

the petition) and because she "could not demonstrate that she was clean and sober."3 The

court also found jurisdiction based on Father's conduct under section 300, subdivisions

(b) and (g), based on his drug use and unknown whereabouts.4 We conclude substantial

evidence supports the court's jurisdictional findings as to Mother's conduct.

A.     Justiciability

       At the outset, we must consider whether Mother's appeal is moot. Mother does not

challenge the assertion of jurisdiction based on Father's conduct, and Father has not filed

a separate appeal. Because "it is necessary only for the court to find that one parent's

conduct has created circumstances triggering section 300 for the court to assert

jurisdiction over the child" (In re I.A. (2011) 201 Cal.App.4th 1484, 1491), we would

affirm the jurisdictional ruling irrespective of Mother's appeal. (In re M.W. (2015) 238

Cal.App.4th 1444, 1452.) Nevertheless, we retain jurisdiction to consider Mother's



3      The amended petition also alleged Mother was homeless, but as the Agency
acknowledges on appeal, this ground does not provide an independent basis for
dependency jurisdiction. (In re G.S.R. (2008) 159 Cal.App.4th 1202, 1212 ["poverty
alone, even abject poverty resulting in homelessness, is not a valid basis for assertion of
juvenile court jurisdiction"].)

4     On appeal, the Agency concedes jurisdiction could not rest on Father's unknown
whereabouts alone, noting that "while the whereabouts of the father were unknown, S.P.
was not a child who was left without any support or who was without a parent."

                                             7
appeal and do so where, as here, it impacts dispositional orders that are also challenged

on appeal. (Ibid.; In re Drake M. (2012) 211 Cal.App.4th 754, 763.)

B.       Legal Principles and Standard of Review

         In a dependency proceeding, the juvenile court must first determine whether the

minor is subject to the court's jurisdiction. (In re A.S. (2011) 202 Cal.App.4th 237, 243-

244.) As relevant here, section 300, subdivision (b) provides a basis for dependency

jurisdiction if "[t]he child has suffered, or there is a substantial risk that the child will

suffer, serious physical harm or illness" as a result of: (1) a parent's failure or inability to

adequately supervise or protect the child; or (2) a parent's inability to provide regular care

for the child due to the parent's mental illness, developmental disability, or substance

abuse.

         To find jurisdiction under section 300, subdivision (b), the juvenile court must find

three elements: neglectful conduct by the parent; causation; and serious physical harm or

illness, or a substantial risk of such harm or illness, to the child. (In re A.G. (2013) 220

Cal.App.4th 675, 683.) "Cases finding a substantial physical danger tend to fall into two

factual patterns. One group involves an identified, specific hazard in the child's

environment—typically an adult with a proven record of abusiveness. [Citations.] The

second group involves children of such tender years that the absence of adequate

supervision and care poses an inherent risk to their physical health and safety." (In re

Rocco M. (1991) 1 Cal.App.4th 814, 824.)

         The Agency bears the burden of proving the child comes within the court's

jurisdiction. (In re A.S., supra, 202 Cal.App.4th at p. 244.) " 'The basic question under


                                                8
section 300 is whether circumstances at the time of the hearing subject the minor to the

defined risk of harm.' " (Ibid.) "While evidence of past conduct may be probative of

current conditions, the question under section 300 is whether circumstances at the time of

the hearing subject the minor to the defined risk of harm." (In re Rocco M., supra, 1

Cal.App.4th at p. 824; see In re Carlos T. (2009) 174 Cal.App.4th 795, 803.) Courts

evaluate the risk of future physical harm by considering evidence suggesting past

physical harm may reoccur. (In re A.G., supra, 220 Cal.App.4th at p. 683.)

       "On appeal from an order making jurisdictional findings, we must uphold the

court's findings unless, after reviewing the entire record and resolving all conflicts in

favor of the respondent and drawing all reasonable inferences in support of the judgment,

we determine there is no substantial evidence to support the findings." (In re Veronica G.

(2007) 157 Cal.App.4th 179, 185.) Our inquiry "begins and ends with a determination as

to whether or not there is any substantial evidence, whether or not contradicted, which

will support the conclusion of the trier of fact." (In re Katrina C. (1988) 201 Cal.App.3d

540, 547.) Where more than one inference can reasonably be deduced from the facts, we

are without power to substitute our deductions for those of the juvenile court. (Ibid.)

       "However, substantial evidence is not synonymous with any evidence," and "[a]

decision supported by a mere scintilla of evidence need not be affirmed on appeal." (In

re Savannah M. (2005) 131 Cal.App.4th 1387, 1393.) " 'The ultimate test is whether it is

reasonable for a trier of fact to make the ruling in light of the whole record.' " (Id. at

p. 1394.)




                                               9
C.     Substantial Evidence Supports Dependency Jurisdiction based on Mother's
       Conduct

       Mother submitted on the Agency's amended petition and waived her right to a

contested hearing on jurisdiction. As to Mother, the court based its jurisdictional findings

on her failure to supervise S.P. and her substance abuse. By submitting on CSP's October

2015 detention report, Mother preserved her right to challenge the sufficiency of the

evidence supporting jurisdiction. (In re N.M. (2011) 197 Cal.App.4th 159, 167.) On

appeal, we evaluate whether, viewed in a light most favorable to the judgment, CSP's

detention report and amended petition sufficiently support jurisdiction. (Id. at p. 168.)

       1.      Neglect or Lack of Supervision

       The juvenile court could reasonably find Mother inadequately supervised S.P.

Mother concedes she left S.P. unattended on October 8, 2015. Then five-year-old S.P.

was found crying and walking alone at dusk on a busy street. Mother argues this incident

resulted from a simple miscommunication between her and Cory W. She argues this

brief lapse in supervision would hardly provide the basis for temporary removal, much

less dependency jurisdiction under section 300, subdivision (b). Citing In re Savannah

M., supra, 131 Cal.App.4th 1387, she contends the Agency was required to show

evidence beyond mere speculation to suggest a past incident of neglect would reoccur.

(Id. at p. 1394.)

       In response, the Agency points to prior cases of neglect mentioned in the detention

report. In 2012, when S.P. was two years old, CSP found allegations of general neglect

substantiated, concluding Mother was mentally unstable and using drugs, leaving S.P.



                                             10
exposed to domestic violence between her and Father. In July 2015, the Agency received

a neglect referral when, after putting S.P. to bed in a women's shelter, Mother stepped out

to smoke a cigarette, and S.P. fell from a second story window onto a rooftop awning.

That same month, Mother left S.P. with someone in the shelter; S.P. acted out of control

and had to be physically restrained while Mother was away. In both instances, Mother

had followed the shelter's protocol, by having S.P. in bed by 8 p.m. and designating a

babysitter. However, the Agency noted it was not recommended to designate a babysitter

she had known only for a few days or to step out before S.P. fell asleep. The Agency

determined the neglect allegations inconclusive and provided preplacement preventative

services to Rachel to help her make safer decisions for S.P. in the future.

       Based on Mother's pattern of behavior, the juvenile court could reasonably find a

substantial risk of future physical harm to S.P. from Mother's chronic failure to supervise.

Despite receiving preplacement preventative services after the incidents in July 2015,

S.P. was found walking alone down a busy street after dusk just three months later. Far

from speculative, the circumstances at the time of the jurisdiction hearing in October

2015 indicated S.P. remained at substantial risk of serious physical harm resulting from

repeated failures on Mother's part to supervise her young child. (Cf. In re J.N. (2010)

181 Cal.App.4th 1010, 1025 [single incident of drunk driving did not support jurisdiction

absent reason beyond mere speculation to believe acts of neglect would reoccur].) " 'The




                                             11
court need not wait until a child is seriously abused or injured to assume jurisdiction and

take the steps necessary to protect the child.' " (In re I.J. (2013) 56 Cal.4th 766, 773.)5

       2.     Substance Abuse

       Likewise, the juvenile court could reasonably find jurisdiction based on Mother's

substance abuse. While Mother denied using drugs, the court was free to disbelieve her

given her repeated refusals to drug test, which the court could "properly consider[] the

equivalent of a positive test result." (In re Christopher R. (2014) 225 Cal.App.4th 1210,

1217 [mother's prejurisdiction failure to test was properly considered a positive result];

see In re Kadence P. (2015) 241 Cal.App.4th 1376, 1384 [mother's predetention failures

to test supported court's finding she was hiding her current drug use].) Indeed, Mother

admitted she was too nervous to test on October 9, 2015 because she would test positive

for marijuana.

       Significantly, just two months before the petition was filed, Mother tested positive

for methamphetamine, amphetamine, opiates, and THC. Mother downplays the August

2015 test results, arguing the Agency did not investigate that referral for abuse or neglect.

Mother offers no support for the proposition that a decision not to investigate a referral




5       The Agency also cites evidence that emerged after the jurisdiction hearing,
namely, S.P.'s statements to his foster parent in San Diego County that Mother often left
him alone in the car or at home. Because there is substantial evidence to support the
court's jurisdictional finding without considering this postjurisdiction evidence, we do not
address Mother's argument that our review must be limited to evidence before the court at
the time of the jurisdiction hearing.

                                             12
affects the relevance of prior drug test results. There is substantial evidence from which

the juvenile court could reasonably conclude Mother was a substance abuser.6

       Mother's citation to Laurie S. v. Superior Court (1994) 26 Cal.App.4th 195

(Laurie S.) to argue she had no obligation to submit to prejurisdiction drug testing is

unavailing. Laurie S. held a juvenile court may not order a parent to submit to a

prejurisdiction psychological evaluation, explaining, "[o]nly after a finding the child is at

risk, and assumption of jurisdiction over the child, do a parent's liberty and privacy

interests yield to the demonstrated need of child protection." (Id. at pp. 197, 202-203.)

As the Agency notes, Mother's failure to test was not the sole evidence of her substance

abuse. The court could also reasonably rely on Mother's positive test results in August

2015 and her expressed reluctance to test in October 2015 because she would test

positive for marijuana. Moreover, this case does not involve a prejurisdiction order to

submit to a psychological evaluation. It involves Mother's failure to submit to voluntary

drug testing before the court's detention and jurisdiction hearings. Here, as in In re

Christopher R., supra, 225 Cal.App.4th at page 1217 and In re Kadence P., supra, 241

Cal.App.4th at page 1384, Mother's failure to voluntarily test provides sufficient evidence

she was hiding her substance abuse.




6       The Agency also points to child welfare referrals dating back to 2003 as to S.P.'s
sister that alleged Mother was a substance abuser. However, "[e]vidence of such conduct
that may have occurred [12] years before the petition under review was filed cannot
support jurisdiction under section 300, subdivision (b), which requires proof of a current
risk to the child." (In re Destiny S. (2012) 210 Cal.App.4th 999, 1004.)

                                             13
       It is an entirely separate question whether Mother's substance abuse provides a

basis for jurisdiction. Mother cites In re David M. (2005) 134 Cal.App.4th 822, 830 and

argues her alleged drug abuse must be tied to "a specific, defined risk of harm to [S.P.]."

Mother is correct that substance abuse without more does not suffice for jurisdiction.

(Ibid.; In re Drake M., supra, 211 Cal.App.4th at p. 764.) In David M., evidence the

mother abused marijuana and had mental health issues was insufficient where the

uncontroverted evidence showed the child was "healthy, well cared for, and loved, and

that mother and father were raising him in a clean, tidy home." (In re David M., supra, at

p. 830.) While the court agreed that harms "could come to pass," it found that without

more evidence, such harms were speculative. (Ibid.; see In re Destiny S., supra, 210

Cal.App.4th at p. 1004 [no evidence mother's drug use caused her to neglect her child,

who appeared well cared for]; In re Drake M., supra, at pp. 767, 769 [no evidence

father's medical marijuana use left his child at a specific, defined risk of harm].) By

contrast, although the court In re Rocco M., supra, 1 Cal.App.4th 814 upheld jurisdiction

where the mother was a cocaine addict, the court was careful to base jurisdiction on the

effect of mother's cocaine dependency on the minor's home environment. (Id. at pp. 825-

826; see § 300.2 ["a home environment free from the negative effects of substance abuse

is a necessary condition for the safety, protection and physical and emotional well-being

of the child"].)

       Here, unlike in David M., Destiny S., and Drake M., dependency jurisdiction is not

premised on Mother's substance abuse without more. S.P. came to the Agency's attention

in October 2015, after Mother left him unattended on a busy street at dusk. She refused


                                             14
to drug test, stating she would test positive for marijuana. She tested positive for

methamphetamine and opiates in August 2015 and was unable to care for S.P. at that

time. Although S.P. seemed fine when he visited Mother in the hospital in August, the

juvenile court could reasonably find Mother's substance abuse left her incapable of

adequately supervising S.P., leaving him at substantial risk of serious physical harm or

neglect. Indeed, for a child of such "tender years" as then five-year-old S.P. (In re

Christopher R., supra, 225 Cal.App.4th at p. 1219), "the finding of substance abuse is

prima facie evidence of the inability of a parent or guardian to provide regular care

resulting in a substantial risk of physical harm." (In re Drake M., supra, 211 Cal.App.4th

at p. 767.) Mother did not adequately rebut that prima facie evidence.

       The dependency scheme is designed to avert harm to a child, and the presence of a

specific, defined risk of harm to S.P. is sufficient to support the assumption of

jurisdiction. (In re I.J., supra, 56 Cal.4th at p. 773; In re David M., supra, 134

Cal.App.4th at p. 830.) Substantial evidence supports the juvenile court's exercise of

jurisdiction based on Mother's conduct.

                                             II.

                                      DISPOSITION

       Mother also challenges the sufficiency of the evidence to support the juvenile

court's dispositional order. At the contested disposition hearing, the San Diego County

juvenile court received into evidence the Agency's reports, took judicial notice of prior

reports and orders from Butte County, and heard testimony from Mother and social

worker Valdez. By clear and convincing evidence, the court determined S.P. should be


                                             15
removed from Mother's custody and placed in out-of-home care. The court found a

substantial danger to S.P.'s physical health, safety, protection, or physical or emotional

well-being if he were returned to Mother and concluded there were no reasonable means

to protect S.P. short of removal. The court also determined the Agency had made

reasonable efforts to prevent or eliminate the need for removal. We conclude substantial

evidence supports the juvenile court's dispositional findings and order.

A.        Legal Principles and Standard of Review

          After the court finds jurisdiction, it must conduct a dispositional hearing to decide

where the child will live while under the court's supervision. (In re A.S., supra, 202

Cal.App.4th at p. 247; § 361, subd. (c).) A parent has a fundamental constitutional right

to the care and custody of his or her child. (In re Henry V. (2004) 119 Cal.App.4th 522,

525; In re Precious D. (2010) 189 Cal.App.4th 1251, 1261.) Out-of-home placement "is

a last resort, to be considered only when the child would be in danger if allowed to reside

with the parent." (In re Henry V., supra, at p. 525.) In accordance with due process, "a

child [must] remain in parental custody pending the resolution of dependency

proceedings, despite the problems that led the court to take jurisdiction over the child,

unless the court is clearly convinced that such a disposition would harm the child."

(Ibid.)

          Before the court issues a removal order, it must find there is a "substantial danger

to the physical health, safety, protection, or physical or emotional well-being of the minor

if the minor were returned home, and there are no reasonable means by which the minor's

physical health can be protected without removing the minor from the parent's or


                                                16
guardian's physical custody." (§ 361, subd. (c)(1).) The Agency bears the burden of

proving both elements by clear and convincing evidence. (Ibid.) "The elevated burden

of proof for removal from the home at the disposition stage reflects the Legislature's

recognition of the rights of parents to the care, custody and management of their children,

and further reflects an effort to keep children in their homes where it is safe to do so." (In

re Hailey T. (2012) 212 Cal.App.4th 139, 146.)

       Reasonable alternatives to removal include allowing a nonoffending parent to

retain physical custody, as long as the parent presents an acceptable plan showing he or

she will be able to protect the child from future harm. (§ 361, subd. (c)(1)(B).) If a child

is removed from parental custody, "[t]he court shall make a determination as to whether

reasonable efforts were made to prevent or eliminate the need for removal of the minor

from his or her home." (§ 361, subd. (d).) " 'The focus of the statute is on averting harm

to the child,' " and the court " 'may consider a parent's past conduct as well as present

circumstances.' " (In re A.S., supra, 202 Cal.App.4th at p. 247.)

       The clear and convincing standard governs the juvenile court but is not the

standard for appellate review. (In re A.R. (2015) 235 Cal.App.4th 1102, 1115.) On

appeal, we evaluate whether the record contains substantial evidence from which the

juvenile court could reasonably find that removal was necessary to protect the child. (In

re A.S., supra, 202 Cal.App.4th at p. 244.)

B.     Substantial Evidence Supports the Court's Dispositional Findings

       Contrary to Mother's arguments, we conclude substantial evidence supports the

court's dispositional findings that: (1) S.P. faced substantial danger if returned home; (2)


                                              17
there were no "reasonable means" to protect S.P.'s physical health other than removing

him from Mother's custody; and (3) the Agency made "reasonable efforts" to prevent

S.P.'s removal. (§ 361, subds. (c)(1), (d).)

       There was ample evidence S.P. faced a substantial danger to his emotional well-

being if he were returned home. (§ 361, subd. (c)(1).) S.P.'s mental health was heavily

impacted by Mother's behavior. After being detained on October 8, 2015, S.P. spent the

night in foster care, where he "called himself stupid, appeared very angry, [stated] his

mother doesn't love him, [and] slept on the floor." Later that night, he became upset for

having opened up to the foster parent and tried to run away. While detained in foster care

in Butte County, S.P. was hospitalized after he threatened to hurt himself and kill the

other foster children.7 After Mother canceled a visit at the last minute, S.P. displayed

anxiety, agitation, and irritability and stated, "I am a very bad boy" and "I will never be a

good boy, I'm always bad." He wet the bed after two of Mother's visits, which was

atypical for him. The social worker reported S.P. regressed quickly when he did not feel

well, "really falls apart," "exhibits behaviors that are self-harming" around Mother, and

had a "fragile state of mental health."




7      Mother suggests this evidence shows S.P. faced emotional problems because he
was removed form Mother. She likewise points to evidence from prior neglect referrals
that S.P. appeared "clean and cared for" and "well bonded" to Mother. However, in
reviewing the sufficiency of the evidence on appeal, we do not attempt to resolve
conflicts in the evidence or reweigh evidence; instead, we draw all reasonable inferences
in support of the findings and view the record in the light most favorable to the judgment.
(In re Cole C. (2009) 174 Cal.App.4th at 900, 916; In re T.V. (2013) 217 Cal.App.4th
126, 133.)

                                               18
       The court could reasonably find S.P. could not safely remain in Mother's custody.

(§ 361, subd. (c)(1).) Mother repeatedly left S.P. inadequately supervised, including on

October 8, 2015 when S.P. was left alone on a busy street. Contrary to Mother's claim,

this was not a one-time incident. S.P. told his foster parent Mother often left him alone at

home or in the car, recalling one instance when she left him in the car and he was "very

thirsty." Butte County CSP investigated Mother in 2012 for neglecting S.P. and found

the allegations substantiated.

       S.P. was also exposed to domestic violence between Mother and her boyfriend,

Cory W. S.P. recalled one time when "Cory was hurting [Mother] and he pushed me

when I tried to [make him] stop." Mother admitted S.P. was exposed to a lot of verbal

abuse and domestic violence and that he imitated violent and threatening phrases he

heard from Cory. Mother left Cory in June 2015 and took domestic violence classes in

San Diego County. However, she reconciled and left S.P. in Cory's care four months

later, resulting in S.P.'s detainment. Mother continued dating Cory after the juvenile

court assumed jurisdiction. "The juvenile court could infer [from Mother's pattern of

behavior] these were recurring problems, and nothing in [M]other's situation had changed




                                            19
to suggest that they would not continue in the future." (In re John M. (2012) 212

Cal.App.4th 1117, 1126-1127.)8

       Mother argues S.P. could have been placed with her, subject to services and

supervision. (§ 361, subd. (c)(1)(B).) However, Mother was offered preplacement

preventative services in July 2015 after S.P. was left unsupervised and fell from a second-

story window. Three months later, Mother left S.P. unattended after dark on a busy

street. Mother was also offered services in Butte County but chose not to participate.

Mother was uncooperative, dishonest, and openly hostile to Agency social workers, and

she would only converse about matters she deemed "relevant" to S.P.'s detention. She

made no effort to drug test with CSP or the Agency, before or after the court assumed

jurisdiction. Significantly, at the time of the disposition hearing, she had not visited or

called S.P. for over a month, aside from accompanying S.P. to two dental visits.

       Although at trial Mother testified she was willing to participate in services, she

had repeatedly denied needing any services or resources, and the social worker expressed

concern Mother had yet to complete a substance abuse assessment and walked out during

her social study. Mother's expressed willingness to participate in services at the

dispositional hearing had to be "considered in conjunction with the fact that she took no



8     Mother is correct that past dependency referrals for neglect were not investigated
or were found inconclusive. However, "a child does not need to be harmed before being
removed from his parents' custody." (In re Cole C., supra, 174 Cal.App.4th at p. 918.)
Mother concedes she left S.P. unattended on October 8, 2015 with Cory W., who was
abusive and a "liar." Mother tested positive in August 2015 for methamphetamine,
amphetamine, opiates, and THC. The court could infer S.P. would face substantial
danger if returned to her care.

                                             20
independent action to satisfy these goals." (In re Michael S. (1987) 188 Cal.App.3d

1448, 1463.) Given her track record, the juvenile court could reasonably find S.P. could

not safely be placed in Mother's care in hopes she would comply with court orders or

Agency supervision. (In re John M., supra, 212 Cal.App.4th at p. 1127; In re Cole C.,

supra, 174 Cal.App.4th at p. 918; cf. In re Henry V., supra, 119 Cal.App.4th at p. 529

[mother was "fully cooperative" in services, suggesting reasonable alternatives to

removal].)9

       Indeed, the court could reasonably find there were no reasonable alternatives to

removal given Mother's failure to appreciate the severity of the incident that led to

dependency jurisdiction. (In re Maria R. (2010) 185 Cal.App.4th 48, 70 [in deciding to

remove, courts may consider "the parent's response to the conditions that gave rise to

juvenile court intervention"], disapproved on another ground in In re I.J., supra, 56

Cal.4th 766; In re N.M., supra, 197 Cal.App.4th at p. 170 [parent's failure to grasp the

danger of the incident leading to jurisdiction supported child's removal].) Mother

claimed she was "getting the shit end of the deal," telling social workers she saw no

difference between S.P. being left alone on a busy street and a child getting lost in a

shopping mall. Considering this evidence with her prior neglect of S.P., the juvenile




9      Mother cites In re Paul E. (1995) 39 Cal.App.4th 996 to argue noncompliance
with a pre-disposition service plan is not by itself a sufficient basis for removal. (Id. at
pp. 1003-1004.) That case does not help Mother. As the court explained in Paul E., the
key inquiry is whether there is clear and convincing evidence the child faces danger if
returned home. (Ibid.) Here, the court could reasonably find S.P. faced danger if
returned to Mother's custody.

                                             21
court could reasonably determine there were no conditions of supervision that would

reasonably guarantee S.P.'s safety in Mother's custody. (§ 361, subd. (c)(1).)

       Finally, substantial evidence supports the juvenile court's finding the Agency

made "reasonable efforts" to prevent the need for S.P.'s removal. (§ 361, subd. (d).)

Mother's hostility to Agency social workers, her failure to call or visit S.P., her failure to

participate in drug testing, her disclaiming any need for services, and her failure to

appreciate the gravity of events leading to S.P.'s detention amply support that finding.

The juvenile court could reasonably determine that despite reasonable efforts by the

Agency, S.P. would not be safe in Mother's custody. (In re Cole C., supra, 174

Cal.App.4th at p. 918.)10

       Mother points to unforeseen delays in transferring the case to San Diego County

as support for the lack of "reasonable efforts" by the Agency to prevent removal. In

October 2015, Butte County heard the case for detention and jurisdiction and ordered the

case transferred to San Diego County. San Diego County could not confirm Mother's

residence and transferred the case back to Butte County. It was not until January 2016

that San Diego County accepted the transfer. Mother argues the delay caused a


10      Mother cites In re Ashly F. (2014) 225 Cal.App.4th 803 (Ashly F.) and argues the
dispositional order contained only a perfunctory statement as to whether "reasonable
efforts" were made or "reasonable means" existed to prevent S.P.'s removal. We find no
error. Unlike in Ashly F., the juvenile court explained on the record "the facts on which
the decision to remove the minor [was] based," as required. (§ 361, subd. (d); see Cal.
Rules of Court, rule 5.695(e).) (Cf. Ashly F., at p. 808.) Although the court arguably
could have made more specific findings, unlike in Ashly F., there was not a "reasonable
probability" the court would have made such findings in Mother's favor. (Id. at p. 811.)
Whereas the mother in Ashly F. expressed remorse and enrolled in a parenting course (id.
at p. 810), Mother continued to downplay her actions and denied needing services.

                                              22
"significant gap in the provision of reasonable efforts to prevent removal." However,

"reasonable efforts, like reasonable services, need only be reasonable under the

circumstances, not perfect." (In re H.E. (2008) 169 Cal.App.4th 710, 725.) Mother

refused to drug test and denied needing services in both Butte County and San Diego

County, and social workers in both counties found her to be "combative, uncooperative,

sporadic, and tangential." The Agency was not required to "take [Mother] by the hand" if

she refused to cooperate. (In re Michael S., supra, 188 Cal.App.3d at p. 1463, fn. 5.) On

the record before us, the juvenile court could reasonably find the Agency had made

reasonable efforts to prevent S.P.'s removal, despite procedural delays in transferring the

case. (§ 361, subd. (d).)11




11      The Agency's disposition report references as "reasonable efforts" the attempt by
CSP to offer Mother a list of available services in Butte County. Mother contends such
efforts do not suffice given the case transfer to San Diego County. However, Mother also
failed to drug test, submit to a substance abuse assessment, complete a social history, or
visit or call S.P. after the case was transferred to San Diego County, and she told Agency
social workers several times she was not in need of any services or resources.

                                            23
                                  DISPOSITION

      The judgment is affirmed.



                                                NARES, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                      24